                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


                                                   Case No. 1:18-cv-00397-BLW

  In re:
                                                   MEMORANDUM DECISION AND
  RYAN CLIFFORD BRADFORD and                       ORDER
  JUDY KAY BRADFORD, dba
  PITCHFORK CATTLE CO.,
                         Debtors.

  RYAN CLIFFORD BRADFORD and
  JUDY KAY BRADFORD, dba
  PITCHFORK CATTLE CO.,

           Plaintiffs,

                  v.

  BANK OF EASTERN OREGON, a
  national banking association,

           Defendant.


                                    INTRODUCTION

       Before the Court is Plaintiff Ryan and Judy Bradford’s Motion to Withdraw the

Reference (Dkt. 1) and Motion to Transfer Venue (Dkt. 4). The Court will grant the

motion to withdraw the reference to the extent plaintiffs ask the Court to withdraw the

reference when the case is ready for trial but will deny the motion to the extent an

immediate withdrawal is sought. The bankruptcy court will preside over all pretrial

matters in the proceeding, including the pending motion to transfer venue.




MEMORANDUM DECISION & ORDER - 1
                                              BACKGROUND

A.       Procedural Background

         In November 2017, Ryan and Judy Bradford filed a chapter 12 bankruptcy petition

in this District. A plan of reorganization has not been confirmed, and the bankruptcy

court has sua sponte scheduled a dismissal hearing for January 9 and 10, 2019. Several

months before that hearing was scheduled, the Bradfords filed an adversary complaint

against one of their creditors, the Bank of Eastern Oregon (“BEO” or “the bank”). The

Bradfords now ask this Court to withdraw the reference and transfer the adversary

proceeding to the District of Oregon.

B.       The Adversary Complaint

         In their adversary complaint, the Bradfords allege various state-law claims against

BEO, including breach of contract, fraud, breach of fiduciary duty, negligence, unjust

enrichment, intentional interference with economic relations, accounting, and

defamation. 1 The claims are based on the following alleged facts:

         The Bradfords operate a cattle ranch in Malheur County, Oregon. For several

years, they financed their operation with loans from BEO. Every year between June 2010

and March 2016, the bank approved a revolving line of credit. The Bradfords would use

monies they received from cattle sales to pay down their loans. The Bradfords remained


1
  The Bradford also allege a claim for “waiver.” See Adversary Compl., ¶¶ 139-143. Waiver is simply the
intentional relinquishment of a known right. See, e.g., Guardian Management, LLC ex rel. Villa v. Zamiello, 95 P.3d
1139, 1141 (Ct. App. 2004). Thus, although not entirely clear, the Court presumes that with this claim, the Bradfords
are pursuing damages under a promissory estoppel theory. See generally Rick Franklin Corp. v. State ex rel. Dept. of
Transp., 140 P.3d 1136, 1140 (Ct. App. Or. 2006) (“Promissory estoppel requires: (1) a promise, (2) which the
promisor, as a reasonable person, could foresee would induce conduct of the kind which occurred, (3) actual reliance
on the promise, (4) resulting in a substantial change in position.”) (citation and footnote omitted)).


MEMORANDUM DECISION & ORDER - 2
current on their loan obligations, and as of November 2015 the bank had been paid in full

for all previous loans.

       In March 2016, BEO issued the seventh – and what turned out to be the final –

operating loan for $788,000. At that time, the Bradfords also needed another $240,000 to

repay a loan from the Producers Livestock Marketing Association (the “Producers”). The

Bradfords had purchased cattle from the Producers on credit and the $240,000 owed to

Producers represented an operating loss. See Adversary Compl., Bankr. Dkt. 1, ¶ 36. The

bank issued a $201,000 loan to cover this loss, with instructions to the Bradfords to use

their operating loan to make up the shortfall.

       Roughly six months later, in September 2016, the Bradfords needed another

$220,000 to purchase cattle feed. The bank agreed to lend this amount, but only if the

Bradfords secured the loan with real estate. The Bradfords report that this was unusual,

given that the bank had not previously secured its loans with real estate. Id. ¶ 42.

       The Bradfords agreed to execute a deed of trust for the $220,000 loan, but when

they showed up at the title company to sign the papers, they were surprised to discover

that

       BEO was attempting to obtain additional security not just for the $220,000
       loan, as BEO had represented to them. Instead, and contrary to BEO’s
       representation, BEO prepared paperwork for additional security that was
       for all of the outstanding obligations by the Bradfords with BEO. BEO did
       not inform the Bradfords of this unexpected change. Furthermore, the
       additional security was not limited to their business related real estate, but
       included their personal residence. This was contrary to the express
       representations by BEO when the $220,000 loan was discussed and
       verbally authorized.

Id. ¶ 43.


MEMORANDUM DECISION & ORDER - 3
       The Bradfords initially refused to sign the deeds but said they eventually did so

because of the imminent need to purchase feed and because they did not have sufficient

time to explore other financing options. Id. ¶ 46. They also believed that because they had

now signed over all their real estate to the bank, the bank would later renew the operating

line of credit.

       The Bradfords thus obtained additional funds for cattle feed during the fall, but the

winter of 2016-17 was extremely severe, which resulted in a need for substantially more

feed than in a normal year. In February 2017, the Bradfords asked the bank for an

additional loan to purchase more feed.

       The bank responded by asking Ryan Bradford to come meet with his loan officer

to renew the line of credit. Mr. Bradford met with the BEO loan officer and other bank

representatives on two occasions and both times, bank representatives assured him that

BEO “was an agricultural bank and that they were in it for the long haul.” ¶ 58.

       In a third meeting, however, BEO loan officers told Mr. Bradford that the bank

would not renew the operating line of credit unless Bradford put his cattle under contract.

Id. ¶ 68. Mr. Bradford did as the bank requested, even though this was not his normal

practice. In years past he had been able to get better prices by selling the cattle later.

Regardless, he put cattle under contract because he needed to renew the line of credit.

       When Mr. Ryan had the contracts in hand, he reported back to the bank, fully

expecting that the line of credit would be renewed. But plaintiffs report that the bank

reneged on its promise to renew the line of credit and also told Mr. Ryan to “‘break all

contracts and hedges’ and ‘sell the cattle.’” Id. ¶ 77. Mr. Bradford refused to do so; he


MEMORANDUM DECISION & ORDER - 4
says if “he did as instructed by BEO, his reputation in the cattle industry would be

destroyed.” Id. ¶ 77.

          By the spring of 2017, the Bradfords thus found themselves having entered into

unfavorable sales contracts and starved of operating cash. To make matters worse, BEO

allegedly caused third parties (one of whom was a bank client) to file agricultural service

liens – “feed liens” – against Mr. Bradford. See id. ¶¶ 89, 92. The upshot, apparently, is

that when Mr. Bradford later sold cattle, he was not able to access the cash generated by

those sales. The Bradfords allege that BEO intentionally created these problems. As they

put it,

          By causing feed liens to be filed, BEO knew the feed lien would cause
          further financial complications for the Bradfords and limit their ability to
          locate other credit options. Thereby hastening the demise of the Bradford’s
          cattle operation. BEO could then shut-down the Bradford’s cattle operation
          and foreclose on all of their real estate, including the Bradford’s modest
          personal residence. BEO could liquidate all of the Bradfords assets.

Id. ¶ 93.

          The Bradfords were unsuccessful in their efforts to obtain financing from other

lenders. In September 2017, the bank initiated foreclosure proceedings and later sought to

obtain possession of the Bradfords’ crops, cattle, calves, accounts, inventory, and

equipment. See id. ¶¶ 113, 116. The Bradfords say they were thus forced into bankruptcy

in late November 2017. In August 2018, they filed this adversary proceeding and moved

to withdraw the reference.

                                           ANALYSIS

          Federal district courts have original jurisdiction over cases arising under the



MEMORANDUM DECISION & ORDER - 5
Bankruptcy Code. 28 U.S.C. § 1334(a). This Court has exercised its authority under 28

U.S.C. § 157(a) to refer all bankruptcy matters to the district’s bankruptcy judges.

Nevertheless, under 28 U.S.C. § 157(d), this reference is subject to mandatory or

permissive withdrawal, depending on the circumstances. See 28 U.S.C. § 157(d). Section

157(d) reads as follows:

       The district court may withdraw, in whole or in part, any case or
       proceeding referred under this section, on its own motion or on timely
       motion of any party, for cause shown. The district court shall, on timely
       motion of a party, so withdraw a proceeding if the court determines that
       resolution of the proceeding requires consideration of both title 11 and
       other laws of the United States regulating organizations or activities
       affecting interstate commerce.

The Bradfords contend that both mandatory and permissive withdrawal apply.

1.     Mandatory Withdrawal

       Beginning with mandatory withdrawal, plaintiffs contend that this Court must

withdraw the reference because they allege state-law claims in their adversary complaint.

But Congress has not mandated withdrawal of the reference in cases where the

bankruptcy courts must consider state law to resolve an adversary proceeding. Rather, the

statute says withdrawal is mandatory if the bankruptcy court would have to consider both

title 11 and other federal law to resolve the proceeding. See id. (referring to “other laws

of the United States.” Id. (emphasis added). The statute does not say anything about state

law. The Court is thus unpersuaded by the Bradfords’ mandatory withdrawal argument.

This Court’s standing referral order applies, and the bankruptcy court may therefore

adjudicate the Bradfords’ state-law claims on the basis of these claims’ “relationship to

the petition for reorganization.” N. Pipeline Constr. Co. v. Marathon Pipe Line Co., 458


MEMORANDUM DECISION & ORDER - 6
U.S. 50, 72 n.26 (1982) (plurality opinion); see also 28 U.S.C. § 1334(b).

2.      The Bankruptcy Court’s Constitutional Authority

       The Bradfords’ more serious argument is that the bankruptcy court lacks

constitutional authority to enter judgment on their claims. The starting point of this

argument is Article III, § 1 of the United States Constitution, which mandates that “[t]he

judicial Power of the United States, shall be vested” in courts whose judges “shall hold

their offices during good Behaviour” and “receive for their Services[] a Compensation []

[that] shall not be diminished during their tenure.” This requirement is “an inseparable

element of the constitutional system of checks and balances that both defines the power

and protects the independence of the Judicial Branch.” Stern v. Marshall, 564 U.S. 462,

482-83 (2011) (citing N. Pipeline, 458 U.S. at 54, internal quotation marks omitted).

       Bankruptcy judges lack Article III’s tenure and salary protections, and the

adjudication of “private rights” – historically described as “the liability of one individual

to another under the law as defined” – is part of the judicial power reserved to Article III

courts. Id. at 490. Thus, bankruptcy courts cannot enter final judgments on claims

involving liability between individuals unless the claims falls within the “public-rights”

exception to Article III. Id. at 491. Public rights claims are those that “derive[] from a

federal regulatory scheme, or in which resolution of the claim by an expert governmental

agency is essential to a limited regulatory objective within the agency’s authority.” Id.

       The Bradfords’ claims arise only under state law and although they ultimately seek

to augment the bankruptcy estate, these claims will not “necessarily be resolved in the

claims allowance process.” Id. at 499. In fact, the Bradfords have not even sought to


MEMORANDUM DECISION & ORDER - 7
disallow BEO’s claim. As a result, the bankruptcy court is constitutionally prohibited

from entering final judgment.

       But this does not mean that the Court must immediately withdraw the reference.

Rather, the Court may delay withdrawing the reference until the bankruptcy court

certifies that the case is trial-ready. Accord Beck v. Ally Fin., Inc., Case No. 13-mc-16,

2013 WL 5676232, at *1 (S.D. Ala. Oct. 18, 2013) (district court granted motion for

withdrawal after determining mandatory withdrawal applied, but nevertheless “delay[ed]

the withdrawal until the Bankruptcy Court certifies that the case is ready for trial”).

2.     Waiver

       BEO argues that the Bradfords waived their right to have an Article III court

determine their claims. The adversary complaint alleges that this is a core proceeding and

further states that the Bradfords “expressly consent[] to this Court’s entry of final

decisions and orders in this matter.” Compl., Bankr. Dkt. 1, ¶ 6. On the same date,

however, the Bradfords filed a motion to withdraw, stating that they did not consent to

having the bankruptcy court finally determine their claims.

       A party may consent to having Stern claims adjudicated in bankruptcy court

(either expressly or impliedly), but any such consent must be “knowing and voluntary.”

See Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1949 (2015).

       Here, the Bradfords’ behavior is ambiguous: on the one hand, they expressly

consent to the bankruptcy court’s entry of final orders, yet on the other, they insist on an

Article III court. Under these unique circumstances, and given that a waiver must be

knowing and voluntary, the Court concludes that the Bradfords have not waived their


MEMORANDUM DECISION & ORDER - 8
right to an Article III court. As a result, if the claims stated in the complaint proceed to

trial, an Article III judge will preside. See 28 U.S.C. § 157(e); 2 In re Dyer, 322 F.3d

1178, 1194 (9th Cir. 2003) (“[T]he bankruptcy court is unable to preside over a jury trial

absent explicit consent from the parties and the district court.”); In re Cinematronics,

Inc., 916 F.2d 1444, 1451 (9th Cir. 1990) (agreeing with “several courts [that] have

concluded that where a jury trial is required and the parties refuse to consent to

bankruptcy jurisdiction, withdrawal of the case to the district court is appropriate”)

(internal citations omitted)).

3.         Need for Immediate Withdrawal

           The next question is whether the Court should withdraw the proceeding now, rather

than waiting until the bankruptcy court certifies that the claims are ready for trial. As

noted above, despite the Bradfords’ right to a jury trial presided over by an Article III

judge, the Court is not required to immediately withdraw the reference. Rather, it is

permissible for the bankruptcy court to handle all preliminary matters up to the point of

trial. See Sigma Micro Corp. v. Healthcentral.com (In re Healthcentral.com), 504 F.3d

775, 787 (9th Cir. 2007) (“a Seventh Amendment jury trial right does not mean the

bankruptcy court must instantly give up jurisdiction” and transfer the case to district

court). Cf. Executive Benefits Ins. Agency v. Arkison, 134 S. Ct. 2165, 2174 (2014); 11



2
    In full, 28 U.S.C. § 157(e) provides:

           If the right to a jury trial applies in a proceeding that may be heard under this section
           by a bankruptcy judge, the bankruptcy judge may conduct the jury trial if specially
           designated to exercise such jurisdiction by the district court and with the express
           consent of all the parties.


MEMORANDUM DECISION & ORDER - 9
U.S.C. § 157(c)(1).

       Thus, in this case, the bankruptcy court may “hear” the claims and submit

proposed findings of fact and conclusions of law to the district court. Id. Further, if

either party files a dispositive motion, the bankruptcy court may entertain that motion and

submit proposed findings of fact, conclusions of law, and a recommended disposition of

the claim to this Court. See Bellingham Ins. Agency, 702 F.3d at 565 (bankruptcy courts

have the statutory power “to hear fraudulent conveyance cases and to submit reports and

recommendations to district courts”).

4.     Permissive Withdrawal

       Given that this case may properly remain in bankruptcy court for pretrial

proceedings, the next question is whether it should remain there. At this point in the

proceedings, the Court’s central concern is how it can best help the parties achieve a just,

speedy, and inexpensive resolution of their claims. Cf. Fed. R. Civ. P. 1. Many of the

“cause” factors relevant to permissive withdrawal – including efficiency, cost, and delay

– speak to this concern.

       Withdrawal is permissive in any case or proceeding referred to a bankruptcy court

upon the district court’s own motion, or on a party’s timely motion for “cause shown.”

28 U.S.C. § 157(d). The statute does not specify what is necessary to show “cause,” but

courts have identified a variety of factors that may be considered, including: (1) the

efficient use of judicial resources; (2) delay and costs to the parties; (3) uniformity of

bankruptcy administration, (4) prevention of forum shopping; and (5) other related

factors. Sec. Farms v. Int’l Brotherhood of Teamsters, 124 F.3d 999, 1008 (9th Cir.


MEMORANDUM DECISION & ORDER - 10
1997). “Other related factors” might include whether the issues are core or non-core

proceedings, as well as the right to a jury trial. See Rosenberg v. Harvey A. Brookstein,

479 B.R. 584, 587 (D. Nev. 2012) (citation omitted).

           After having considered these factors, the Court is convinced that the best path

forward is for this proceeding to remain in bankruptcy court for all pretrial proceedings.

           This case is in its beginning stages, so, in theory, the case would move along at the

same speed in either district court or bankruptcy court. But that is not true here for at least

two reasons. First, the bankruptcy court has expended significant time and effort over the

past year becoming familiar with the underlying bankruptcy proceeding. That knowledge

will encompass the relationship between the Bradfords and the bank, which is a key part

of the entire adversary proceeding, and will likely allow the case to proceed more

efficiently and more quickly. Second, as of January 1, 2019, the District of Idaho has just

two Article III judges accepting civil filings. 3 The unfortunate, inevitable result of this

shortage of Article III judges means that this civil lawsuit will proceed far more slowly in

district court than in bankruptcy court.

           Further, although conducting pretrial proceedings in one court, and then moving to

another for trial, could potentially cause inefficiencies, there is a very real possibility that

this case – like most – will resolve before trial.

           Granted, if the case does proceed to trial, there will be judicial efficiency losses

because a second court will have to familiarize itself with the case. Further, this Court



3
    As of January 1, 2019, Senior Judge Edward J. Lodge no longer accepts civil filings.


MEMORANDUM DECISION & ORDER - 11
may be required to conduct a de novo review of proposed findings and conclusions on

dispositive motions. Such a procedure could increase costs to the parties and cause some

delay. But these possible inefficiencies, delays, and costs do not overcome the weight

this Court has placed on the familiarity the bankruptcy court has with the debtor, the

bankruptcy estate, and the debtor’s relationship and dealings with BEO. The Court will

therefore delay withdrawing the reference on this adversary proceeding until the

bankruptcy court certifies that such claims are ready for trial.

                                          ORDER

       IT IS ORDERED that Plaintiffs’ Motion to Withdraw the Reference (Dkt. 1) is

GRANTED IN PART and DENIED IN PART and Plaintiff’s Motion to Transfer

Venue (Dkt. 4) is REFERRED to the bankruptcy court as follows:

       1) The Motion to Withdraw the Reference is GRANTED to the extent plaintiffs

          seeks a withdrawal when the bankruptcy court certifies that this case is ready

          for trial.

       2) The Motion to Withdraw the Reference is DENIED to the extent plaintiffs

          seeks an immediate withdrawal.

       3) The bankruptcy court will preside over all pretrial matters in this case,

          including discovery and pretrial conferences, and will resolve routine and

          dispositive motions, including the pending Motion To Transfer Venue (Dkt. 4).

          If either party files a dispositive motion, the bankruptcy court will entertain

          that motion and submit proposed findings of fact, conclusions of law, and a

          recommendation for disposition to this Court.


MEMORANDUM DECISION & ORDER - 12
     4) If and when it becomes clear that a jury trial will be necessary, and the case is

        prepared and ready for trial to begin, the bankruptcy court shall so certify to

        this Court and the reference will be withdrawn at that time.

     5) Until the bankruptcy court certifies that this case is ready for trial, the parties

        shall file all motions, pleadings, and other papers in the adversary proceeding

        in bankruptcy court.

                                                 DATED: January 3, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 13
